Order of the Appellate Term of the Supreme Court, First Department, entered on or about August 2, 1999, which modified orders of the Civil Court, New York County (Martin Shulman, J.), entered on or about February 5, 1997, denying attorneys’ fees to both sides and awarding the landlord prejudgment interest on unpaid rent, to the extent of ruling that the landlord is entitled to attorneys’ fees, unanimously modified, on the law and the facts, to the extent of declaring no party is entitled to attorneys’ fees for the reasons stated by Freedman, J., in her dissent at Appellate Term, and otherwise affirmed, without costs.
We would add only that the landlord, having obtained a *76money judgment against the tenants for nonpayment of rent, is entitled to the prejudgment interest stipulated in the lease, notwithstanding that delays may have been caused by its litigation tactics (CPLR 5001 [a]; see, Solow v Wellner, 86 NY2d 582, 589-590, affg 205 AD2d 339, 341; see also, Graubard Mollea Horowitz Pomeraaz & Shapiro v 600 Third Ave. Assocs., 93 NY2d 508). We have considered the tenants’ other arguments and find them unavailing. Concur — Wallach, J. P., Lerner, Saxe and Buckley, JJ.